Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment No. 99252.
*595Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Nassau County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.